Citation Nr: 1711263	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  10-47 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left hip disability, to include as secondary to degenerative joint disease of the left knee, right knee, and lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1962 to July 1965 and from July 1969 to July 1972.  He also served on active duty in the United States Air Force from March 1977 to February 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2013, January 2015, and July 2016, the Board remanded the case for further development.  That development was completed.  The matter is now back before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a left hip disability.  The Veteran contends that his service-connected left knee, right knee, and lumbar spine disabilities have caused him to walk with an abnormal gait and redistribute his weight, causing him pain in his left hip.  See Veteran's January 2010 Notice of Disagreement (NOD) and Veteran's November 2010 Statement.  Based on a review of the electronic claims folder, the Board finds that additional development is needed prior to adjudication of the claim.

The Veteran was afforded a VA examination for his left hip in July 2015.  The Veteran reported that he was diagnosed with bursitis five years ago.  He believed that his left hip disability was the result of his limping since 1972 because of other injuries.  On examination, the VA examiner noted evidence of degenerative or traumatic arthritis in both hips.  X-ray imaging studies conducted revealed minimal spurring in the left hip and mild degenerative changes in the right hip.

The examiner opined that the Veteran's left hip disability was less likely than not caused or aggravated by his service-connected left knee disability.  The examiner's rationale was that the degenerative changes were in the bilateral hips and therefore, more likely related to natural aging.  She added that if a hip condition was caused by another condition, it would impact the contralateral hip and not the hip of the same side.  With regard to the low back, the examiner opined that the Veteran's hip disability was less likely than not caused or aggravated by the Veteran's service-connected lumbar spine disability.  The examiner explained that the Veteran's hip disability was due to natural aging and that this was separate from the Veteran's lumbar spine disability and one could not aggravate the other.  Further, the examiner noted the Veteran's age and stated that it was typical to have degenerative changes.  The examiner added that the Veteran had multiple joints with degenerative changes, which was indicative of natural aging.

As noted above, the Veteran's left hip disability claim was remanded by the Board in July 2016 for additional development.  Specifically, the Board found that the examiner's rationale in the July 2015 VA examination was insufficient.  The examiner provided a negative nexus opinion in relation to the Veteran's left knee disability, stating that a left knee injury would impact the contralateral hip rather than the hip of the same side.  However, the Board noted that the examiner failed to take into consideration the Veteran's service-connected right knee disability.  Further, the Board noted that while the examiner addressed the Veteran's diagnosis of bilateral hip degenerative disc disease, she failed to address his diagnosis of chronic bursitis.  The Board remanded the claim for an addendum opinion.  In pertinent part, the examiner was asked to address whether the Veteran's left hip disability, to include both diagnoses of degenerative joint disease and chronic bursitis, were proximately due to or aggravated by the Veteran's service-connected left knee, right knee, and low back disabilities.  The examiner was also directed to address comments pertaining to injuries affecting the contralateral hip. 

In October 2016, pursuant to the July 2016 remand, an addendum opinion was provided by the July 2015 VA examiner.  While the examiner provided a negative nexus opinion as to whether the Veteran's left hip disability was aggravated beyond its natural progression by the Veteran's service-connected right knee disability, the examiner failed to address whether the Veteran's left hip disability was proximately due to the Veteran's right knee disability.  More so, the examiner failed to address her comment in the July 2015 VA examination indirectly suggesting that the Veteran's left hip degenerative joint disease may have been caused or aggravated by his right knee disability.  Finally, there is no mention made of the Veteran's chronic bursitis in the addendum opinion and therefore it is unclear as to whether the examiner's answers address both diagnoses of the Veteran's left hip disability; degenerative joint disease and chronic bursitis.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its Board's remand orders).

In light of the foregoing, the RO should obtain an addendum opinion, with adequate rationale, addressing whether the Veteran's left hip chronic bursitis was caused by or aggravated by his service-connected left knee, right knee, and low back disabilities and whether the Veteran's left hip degenerative joint disease was caused by or aggravated by his service-connected left knee, right knee, and low back disabilities.  Further, when responding to inquiry related to the right knee, the examiner must address the comment stating that if a hip condition was caused by another condition, it would impact the contralateral hip. 

While on remand, updated VA treatment records should also be obtained and associated with the evidentiary record. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his left hip disability.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development has been completed to the extent possible, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the VA examiner who conducted the July 2015 examination.  If this examiner is no longer available, obtain another opinion from an appropriate examiner to determine the nature and etiology of the Veteran's left hip disability.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.  The electronic claims file, including a copy of this REMAND, must be made available to and be reviewed by the examiner.  The examiner should be asked to respond to the following:

(a)  Determine whether it is at least as likely as not (i.e., at least 50 percent probability) that the Veteran's left hip chronic bursitis and degenerative joint disease is caused by the Veteran's service-connected disabilities, namely, degenerative joint disease of the left knee with residual scar; limitation of motion of the left knee associated with degenerative joint disease of the left knee; degenerative joint disease of the right knee associated with degenerative joint disease of the left knee; and arthritis of the lumbar spine, status post laminectomy at L4-5, associated with degenerative joint disease of the left knee.

Please explain why or why not.
In rendering the requested opinion, the examiner should specifically comment on the July 2015 VA examination report indirectly suggesting that the Veteran's left hip disability may have been caused by his right knee disability. 

(b)  If not caused by the above service-connected disabilities, opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left hip chronic bursitis and degenerative joint disease was permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected degenerative joint disease of the left knee with residual scar; limitation of motion of the left knee associated with degenerative joint disease of the left knee; degenerative joint disease of the right knee associated with degenerative joint disease of the left knee; and arthritis of the lumbar spine, status post laminectomy at L4-5, associated with degenerative joint disease of the left knee.

Please explain why or why not. 

In rendering the requested opinion, the examiner should specifically comment on the July 2015 VA examination report indirectly suggesting that the Veteran's left hip disability may have been aggravated by his right knee disability. 

If the examiner finds that the Veteran's left hip chronic bursitis or degenerative joint disease was aggravated by a service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

3.  After completing the above development and any other action deemed necessary, adjudicate the Veteran's claim for entitlement to service connection for a left hip disability, to include as secondary to degenerative joint disease of the left knee, right knee, and lumbar spine.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC).  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


